Case: 18-10377      Document: 00515563486          Page: 1    Date Filed: 09/14/2020




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                       September 14, 2020
                                    No. 18-10377
                                                                           Lyle W. Cayce
                                                                                Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Amanda Nicole Risovi, also known as Amber Nicole
   Risovi, also known as "Nikki",

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                               USDC 4:17-CV-842


   Before Jolly, Jones, and Willett, Circuit Judges.
   Per Curiam:*
          Amanda Nicole Risovi appeals the denial of a writ of habeas corpus
   under 28 U.S.C. § 2255, contending that her two claims of ineffective
   assistance of counsel warranted, if not granting the writ, then at least holding




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-10377     Document: 00515563486            Page: 2    Date Filed: 09/14/2020




                                    No. 18-10377


   an evidentiary hearing on her petition. We disagree and will not disturb
   Risovi’s conviction. The judgment of the district court is AFFIRMED.
                               BACKGROUND
          In October 2015, after eight members of an alleged drug conspiracy
   were arrested, and two others admitted participating in it, federal
   investigators focused on Risovi’s accounting work for a large-scale
   methamphetamine distributor.       She retained Steve Jumes as counsel
   regarding an eventual indictment. Ultimately, on the advice of Jumes, Risovi
   pleaded guilty to count 2 of an information charging her with conspiracy to
   possess with intent to distribute a controlled substance.
          Risovi cut a favorable plea deal. The PSR originally set her guidelines
   sentence at a minimum of 360 months, but plea negotiations reduced the
   charge to a crime with a 240-month maximum. The judge imposed a
   sentence of 220 months’ imprisonment. A notice of appeal was filed, but
   Risovi decided to voluntarily dismiss the appeal.
          Almost a year later, Risovi filed pro se a § 2255 motion challenging her
   conviction, in which she identified 13 claims for relief based on ineffective
   assistance of counsel.
          Responding that Risovi’s claims were conclusory and refuted by the
   record, the government also presented an affidavit by Jumes and noted that
   Risovi’s § 2255 motion was unsworn, in contravention of Rule 2(b)(5) of the
   Rules Governing Section 2255 Proceedings.            In turn, Risovi filed an
   opposition and moved for an evidentiary hearing. In a second “statement of
   evidence” she swore her statements to be “true and correct to the best of her
   knowledge under penalty of perjury.”            As ordered by the court, the
   government filed a sur-reply featuring a second affidavit by Jumes.




                                         2
Case: 18-10377        Document: 00515563486         Page: 3   Date Filed: 09/14/2020




                                     No. 18-10377


          Without holding an evidentiary hearing, the district court addressed
   the § 2255 motion in a memorandum opinion and order under seal. It found
   that Risovi had attempted to “fudge” the verification requirement under
   Rule 2(b)(5) by declaring that her declarations under penalty for perjury were
   only to the best of her knowledge. Although concluding that dismissal would
   have been appropriate on this ground, the court nevertheless chose to
   address the merits of the § 2255 motion. It concluded that Risovi had not
   meaningfully challenged the information provided in the affidavits of her trial
   counsel. The court denied a certificate of appealability (“COA”). Risovi
   timely appealed.
          This court granted a COA on two of Risovi’s ineffective-assistance
   claims, no COA is necessary to challenge a district court’s failure to conduct
   an evidentiary hearing prior to denying § 2255 relief, see Norman v. Stephens,
   817 F.3d 226, 234 (5th Cir. 2016). We appointed counsel to represent Risovi
   on appeal.
                          STANDARD OF REVIEW
          This court “review[s] the district court’s denial of § 2255 relief de
   novo.” United States v. Allen, 918 F.3d 457, 460 (5th Cir. 2019). We
   “review[] a district court’s refusal to grant an evidentiary hearing on a § 2255
   motion for abuse of discretion.” United States v. Cavitt, 550 F.3d 430, 435
   (5th Cir. 2008).
                                 DISCUSSION
          On appeal, Risovi presents two theories of ineffective assistance of
   counsel. First, counsel should have sought a professional evaluation of her
   competency to enter a guilty plea. Second, her trial counsel should have
   moved to suppress statements made during an uncounseled interview with
   law enforcement.      In addition, the district court should have held an
   evidentiary hearing on both issues.




                                          3
Case: 18-10377           Document: 00515563486           Page: 4      Date Filed: 09/14/2020




                                         No. 18-10377


            To prove ineffective assistance of counsel, Risovi must show (1) that,
   based “on the facts of the particular case, viewed as of the time of counsel’s
   conduct,” her “counsel’s representation fell below an objective standard of
   reasonableness . . . under prevailing professional norms,” and (2) “that there
   is a reasonable probability that, but for counsel’s unprofessional errors, the
   result of the proceeding would have been different.”                       Strickland v.
   Washington, 466 U.S. 668, 688-89, 694, 104 S. Ct. 2052, 2060, 2064–65,
   2066 (1984). Risovi has failed to make the requisite showings, and she has
   failed to establish that an evidentiary hearing was necessary for either
   ineffective-assistance claim.
                      I. Failure to Seek Evaluation of Competency
            Risovi’s initial theory of ineffective assistance is failure to seek a
   competency hearing. 1 According to Risovi’s motion for a COA, her trial
   counsel performed deficiently by his “failure to ask for a competency hearing
   after appellant attempted suicide while in county [jail], seven days before
   guilty plea.” A certificate of appealability was granted regarding “failing to
   seek a psychological evaluation based on her drug abuse and suicide
   attempts.”
                Risovi bases her claim on her trial counsel’s alleged awareness of four
   facts:       (1) Her medication was not being properly adjusted.                  (2) She
   attempted suicide seven days before her guilty plea. (3) She was placed in
   isolation after that attempt, and (4) she “asked to have a competency


            1
              “A defendant is considered legally competent if [he] has 1) sufficient present
   ability to consult with his lawyer with a reasonable degree of rational understanding, and
   2) a rational as well as a factual understanding of the proceedings against him.” United
   States v. McKnight, 570 F.3d 641, 648 (5th Cir. 2009). This standard applies in the context
   of guilty pleas. Austin v. Davis, 876 F.3d 757, 782 (5th Cir. 2017).




                                               4
Case: 18-10377      Document: 00515563486            Page: 5    Date Filed: 09/14/2020




                                      No. 18-10377


   evaluation (because a couple of nurses and one female doctor told her to
   inform her attorney she needed one).”
          Of these four potential grounds, the first three, at least, are insufficient
   to establish deficient performance. In United States v. Davis, this court
   determined that no competency hearing was necessary on the basis of “an
   apparent suicide attempt,” within three days of a hearing, by a defendant who
   was “depressed,” who had “had similar episodes in the past when
   confronted with stress,” and who was currently hospitalized. 61 F.3d 291,
   300–01, 304 (5th Cir. 1995). Davis involved a court’s failure to hold a
   competency hearing, not counsel’s failure to seek one, but the principle
   established there naturally applies here: an apparent suicide attempt, even
   shortly before a hearing, and even when combined with certain other
   conditions, does not create a need for a competency evaluation. Likewise, in
   this case, Risovi’s apparent suicide attempt, seven days before her plea, even
   in combination with her unspecified need for medication adjustments and her
   being moved to isolation, does not establish a need for a competency
   evaluation. See also Austin v. Davis, 876 F.3d 757, 785 (5th Cir. 2017)
   (“[S]uicidality and depression are not necessarily indications of
   incompetence.”).
          In contrast, a competency evaluation might have been in order if
   Jumes had believed that prison medical staff considered her incompetent.
   Risovi does not allege that Jumes manifested any such belief. Instead, she
   alleges she told Jumes that prison medical staff “told her to inform her
   attorney she needed [a competency hearing].” But according to Jumes’s
   unrefuted affidavit, he went himself and “discussed Ms. Risovi’s mental
   health care multiple times with nursing staff at Parker County Jail.” Cf.
   Bouchillon v. Collins, 907 F.2d 589, 596 (5th Cir. 1990) (finding deficient
   performance where counsel “did no investigation of any kind”). During
   those discussions, “[o]fficials in the medical section expressed that



                                           5
Case: 18-10377         Document: 00515563486               Page: 6       Date Filed: 09/14/2020




                                           No. 18-10377


   Ms. Risovi was malingering and her wounds were not genuine suicide
   attempts.”       Further, “at no point did Ms. Risovi express delusions,
   confusion, or any difficulty comprehending her legal predicament.” 2
   Reviewing, as we must, “the reasonableness of counsel’s challenged conduct
   on the facts of the particular case, viewed as of the time of counsel’s
   conduct,” Strickland, 466 U.S. at 690, 104 S. Ct. at 2066, we cannot say that
   Risovi’s trial counsel acted objectively unreasonably by not seeking a
   psychological evaluation prior to her guilty plea. Indeed, this holds true even
   assuming that everything in Risovi’s affidavit is true.
           Risovi argues finally that the district court should have held an
   evidentiary hearing before dismissing her competency-hearing theory of
   ineffective assistance. She contends that failure to do so was an abuse of
   discretion either (1) because the decision should have been made without
   consideration of the trial counsel’s affidavit, or (2) because that affidavit
   merely sets up “a swearing match,” Neither position holds up.
           A judge considering a § 2255 petition “may direct the parties to
   expand the record by submitting additional material relating to the motion.”
   R. Gov’g Section 2255 Proc’gs for the U.S. Dist. Cts. 7(a). Affidavits, in
   particular, “may also be submitted and considered as part of the record.” Id.
   at 7(b). Indeed, “[i]f the motion is not dismissed, the judge must review . . .


           2
                On appeal, Risovi cites Drope v. Missouri, 420 U.S. 162, 181, 95 S. Ct. 896, 908
   (1975), as well as United States v. Ruston, 565 F.3d 892 (5th Cir. 2009), in maintaining that
   “assuming Risovi was competent at some point in time prior to the day she entered her
   guilty plea does not establish she was competent at the time she entered her plea.” In those
   cases, though, the defendant was either absent from the hearing in question, 420 U.S. at
   181, 95 S. Ct. at 908, or experienced “delusions [that] were readily apparent throughout
   the . . . hearing,” Ruston, 565 F.3d at 903. In this case, Risovi was present for her plea, and
   she has pointed to no manifestation of incompetence at that hearing. It is sheer speculation
   to suggest that Jumes had reason to doubt Risovi’s legal competence in the brief interval
   between two occasions on which he reasonably found no reason to doubt that competence.




                                                 6
Case: 18-10377          Document: 00515563486            Page: 7       Date Filed: 09/14/2020




                                          No. 18-10377


   any materials submitted under Rule 7 to determine whether an evidentiary
   hearing is warranted.” Id. at 8(a).     Contrary to Risovi’s contention,
   therefore, the district court did not err by considering the affidavit of trial
   counsel in determining whether to hold an evidentiary hearing on an
   ineffective-assistance claim. Cf. McDonald v. Johnson, 139 F.3d 1056, 1060
   (5th Cir. 1998). 3
           Because, as discussed above, the affidavits do not create genuine
   disputes of material fact, it follows that “[t]he district court had sufficient
   facts before it to make an informed decision on the merits of [Risovi’s] claim
   and, accordingly, did not abuse its discretion in refusing to hold an
   evidentiary hearing.” Id.
                                  II. Failure to Suppress
           Risovi contends also that Jumes performed deficiently by failing to
   move to suppress statements she made during an interview with law
   enforcement. Even assuming for argument’s sake that counsel erred, 4 Risovi
   must still establish that her trial counsel’s allegedly deficient performance
   prejudiced her defense. In particular, Hill v. Lockhart requires that she
   “show that there is a reasonable probability that, but for counsel’s errors,
   [she] would not have pleaded guilty and would have insisted on going to




           3
           This point finds no contradiction in Risovi’s lone proposed authority, Schriro v.
   Landrigan, 550 U.S. 465, 474, 127 S. Ct. 1933, 1940 (2007).
           4
             It is most unlikely that Risovi has shown deficient performance. For example, she
   does not deny that she confirmed to officers conducting the interview that she was not
   under arrest and was free to leave at any time. Moreover, Risovi has not denied her trial
   counsel’s explanation that Risovi’s outlined goal was to obtain the most beneficial sentence
   possible. Such a goal likely rendered counsel’s decision not to file a suppression motion
   reasonable, and not constitutionally deficient.




                                                7
Case: 18-10377        Document: 00515563486              Page: 8      Date Filed: 09/14/2020




                                         No. 18-10377


   trial.” 474 U.S. 52, 59, 106 S. Ct. 366, 370 (1985). 5 In Hill, the defendant
   failed even to allege such prejudice, id. at 60, 371; so, too, has Risovi failed.
           Nowhere in briefing or in her pleadings does Risovi express any desire
   to have gone to trial rather than plead guilty. Instead, her only description of
   prejudice is that trial counsel “took advantage of her decreased mental
   capacity to have her PLEAD GUILTY,” and he did so “in a way which
   stripped her of important constitutional rights.” Then, in a discussion of
   alleged legal flaws in her sentencing, she mentioned that “‘when [Task Force
   Agent McMeans] was finished with her,’ [he] put her in the hands of the
   DEA.”
           Indeed, confronted with the government’s reliance on Hill on appeal,
   Risovi’s reply brief to this court has no response. Risovi cannot allege Hill
   prejudice for the first time on appeal, and without an allegation of prejudice,
   an ineffective-assistance claim cannot succeed.                  Further, “[b]ecause
   petitioner in this case failed to allege the kind of ‘prejudice’ necessary to
   satisfy the second half of the Strickland v. Washington test, the District Court
   did not err in declining to hold a hearing on petitioner’s ineffective assistance
   of counsel claim.” Hill, 474 U.S. at 60, 106 S. Ct. at 371.
           The judgment of the district court is AFFIRMED.




           5
             Also, she must prove that a “decision to reject the plea bargain would have been
   rational under the circumstances.” Padilla v. Kentucky, 559 U.S. 356, 372, 130 S. Ct. 1473,
   1485 (2010).




                                               8